Case 9:18-cv-80176-BB Document 567 Entered on FLSD Docket 06/05/2020 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

           plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

               JOINT MOTION TO EXTEND CERTAIN PRETRIAL DEADLINES

           In light of Chief Judge Moore’s Administrative Order 2020-33, the parties jointly request

  that the Court extend certain (but not all) pre-trial deadlines to better align them with the

  continuance of jury trials until August 31, 2020 provided for in that Order. Neither side seeks

  any continuance of trial, and all parties will be ready for trial at the end of August.

           Specifically, the parties ask the Court to set the following pre-trial deadlines on the

  schedule set out below:

       •   Jury Instructions/Verdict Forms:                      August 17th;

       •   Proposed voir dire questions:                         August 17th;

       •   Exhibit lists/objections, etc.:                       August 17th;

       •   List of Stipulated Facts:                             August 17th;

       •   Joint Pre-Trial Stipulation;                          August 17th; 1

       •   Demonstrative and Summary Exhibits:                   August 19th.


  1
    Although the Court’s Trial Order [D.E. 476] did not state a deadline for the parties to submit a
  joint pre-trial stipulation under Local Rule 16.1(e), the parties request an extension of this
  deadline in an abundance of caution. By default, under Local Rule 16.1(e), the joint pre-trial
  stipulation would be due one week before calendar call.
Case 9:18-cv-80176-BB Document 567 Entered on FLSD Docket 06/05/2020 Page 2 of 3



           The parties do not seek extensions of current deadlines for the: (1) neutral statement of

  the case and list of witnesses for the venire panel; (2) witness list; and (3) deposition filings and

  designations. For these items, the parties will meet the current deadlines set out in this Court’s

  Order Scheduling Trial and Order of Instructions before Calendar Call, dated May 1, 2020 (the

  “Trial Order”).

           The parties propose these extended deadlines so that each falls in advance of the new trial

  date on the same schedule as the Court provided in the Trial Order, except that the jury

  instructions and verdict forms will be required 50 days before trial, not 14 days before trial as

  provided for in the Trial Order. The parties also note that the suggested realignment of the above

  pre-trial filings narrows the scope of, or removes altogether the need for, a calendar call on June

  30, 2020 as presently scheduled, and therefore request clarification as to whether the calendar

  call will go forward on that date (and, if so, live or remote) or on a later date closer to the start of

  trial.

           If the above pre-trial filings are keyed into the August 31, 2020 jury trial calendar, the

  parties will use this additional time to work on a targeted joint presentation of the exhibits and

  objections and set of stipulated facts, with the hope of reducing the number of disputes requiring

  judicial resolution. Using the proposed deadlines to make streamlined, focused decisions will

  conserve judicial and party resources and lead to a better, and better considered, presentation of

  each side’s position at trial.

           As noted above, the requested extensions will not cause any delay of trial and all parties

  are committed to be ready for trial on the date the Court sets. For all these reasons, the parties

  respectfully request that the Court enter a pre-trial order in the form attached.

                                    S.D. FLA. L.R. 7.1 CERTIFICATION
           Pursuant to S.D. Fla. L.R. 7.1(a)(3), the parties have conferred and are jointly seeking this request.

                                                         2
Case 9:18-cv-80176-BB Document 567 Entered on FLSD Docket 06/05/2020 Page 3 of 3



   Dated: June 5, 2020                                    Respectfully submitted,



                                                          s/ Velvel (Devin) Freedman
   RIVERO MESTRE LLP                                      Velvel (Devin) Freedman, Esq.
   2525 Ponce de Leon Boulevard, Suite 1000               ROCHE CYRULNIK FREEDMAN LLP
   Miami, Florida 33134                                   200 S. Biscayne Blvd.
   Telephone: (305) 445-2500                              Suite 5500 Miami, Florida 33131
   Fax: (305) 445-2505                                    vel@rcfllp.com
   Email: amcgovern@riveromestre.com
   Email: zkass@riveromestre.com                          Kyle W. Roche, Esq.
   Email: receptionist@riveromestre.com                   Joseph M. Delich
                                                          ROCHE CYRULNIK FREEDMAN LLP
   By: s/ Amanda McGovern                                 99 Park Avenue, 19th Floor
   ANDRES RIVERO                                          New York, New York 10016
   Florida Bar No. 613819                                 kyle@rcfllp.com
   AMANDA MCGOVERN                                        jdelich@rcfllp.com
   Florida Bar No. 964263
   SCHNEUR KASS                                           Andrew S. Brenner, Esq.
   Florida Bar No. 100554                                 BOIES SCHILLER FLEXNER LLP
                                                          100 SE 2nd Street, Suite 2800
   Counsel for Dr. Craig S. Wright                        Miami, Florida 33131
                                                          abrenner@bsfllp.com

                                                          Counsel for Plaintiffs Ira Kleiman as Personal
                                                          Representative of the Estate of David Kleiman and
                                                          W&K Info Defense Research, LLC.




                                      CERTIFICATE OF SERVICE


           I CERTIFY that on June 5, 2020, I electronically filed this document with the Clerk of the Court
  using CM/ECF. I also certify that the foregoing document is being served this day on all counsel of record
  via transmission of Notices of Electronic Filing generated by CM/ECF.
                                                          /s/ Amanda McGovern




                                                      3
